Case 1:20-cv-00224-AW-GRJ Document 5-1 Filed 10/09/20 Page 1 of 2




            EXHIBIT A
     Case 1:20-cv-00224-AW-GRJ Document 5-1 Filed 10/09/20 Page 2 of 2



                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF FLORIDA
                             GAINESVILLE DIVISION

JONATHAN VARGAS, individually and
on behalf of others similarly situated,

             Plaintiff,                             Case No. 1:20-cv-00224-AW-GRJ
v.

SQUEAKY KLEAN SERVICES, INC,
a Foreign Profit Corporation,

            Defendants.




     ·     Victor Vargas

     ·


     ·



     ·
     ·
         authorize Plaintiff’s counsel to reuse this Consent Form to re
